Dissenting Memorandum: Upon this record, which conclusively establishes that all elements of the Democratic party, not only of the Congressional district involved, but of the entire County of Queens as well, have authorized and acquiesced in the designation of the appellant Rose as candidate for Congressional office, we think that the certificate filed constitutes a sufficient compliance with the spirit and purpose of subdivision 4 of section 137 of the Election Law. To hold otherwise “ would be contrary to the spirit and policy of our Government and the Election Law.” (See Matter of Gresser v. Cohen, 275 N. Y. 440, 445.) The orders of the Appellate Division and Special Term should be reversed, and the petition dismissed.
Lewis, Ch. J., Desmond, Fuld and Van Voorhis, JJ., concur; Conway, Dye and Frobssel, JJ., dissent in memorandum and vote to reverse.
Order affirmed.